Citation Nr: 1414384	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.

2. Entitlement to a higher rating than 20 percent for diabetes mellitus with peripheral neuropathy of both upper and lower extremities.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veteran Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi and Montgomery, Alabama, the latter RO which ultimately assumed jurisdiction in this case.  

The Board previously remanded this case in May 2013.  Whereas the evaluation of            the Veteran's service-connected non-Hodgkin's lymphoma was once characterized by the RO as the propriety of a reduction in rating from 100 percent to 0 percent, the Board clarified that the issue was one of an increased rating, given that reduction was expressly made in accordance with 38 C.F.R. § 4.117,              Diagnostic Code 7709, providing for cessation of a 100 percent rating upon the end of active disease and/or treatment phase.  Accordingly, this claim was recharacterized as entitlement to a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.  

Presently, the Board decides the claim for increased rating for diabetes mellitus with peripheral neuropathy, and the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus has required use of insulin and restricted diet, without regulation of activities.

2. There is mild bilateral upper and lower extremity peripheral neuropathy due to diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation higher than 20 percent for diabetes mellitus, type II.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119,  Diagnostic Code 7913 (2013).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish separate 20 percent ratings for right and left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II, from November 1, 2005.              38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8510 (2013).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish separate 10 percent ratings for right and left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II, from November 1, 2005.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Regarding the claim decided herein, the Veteran received proper VCAA notice,  and whereas not all notice correspondence preceded the RO rating decision           on appeal, there was sufficient opportunity to respond to the notice before readjudication as to obviate any timing-of-notice discrepancy.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). The duty to assist the Veteran has been fulfilled through affording VA examinations, and obtaining extensive VA and private treatment records, along with disability benefit records from the Social Security Administration (SSA).                  The Veteran has provided additional medical evidence and personal statements on his behalf.  The claim has been sufficiently developed and a decision may be rendered.   

Diabetes Mellitus

Disability evaluations are determined by the application of a rating schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.           A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.           A 60 percent rating requires insulin, restricted diet, and regulation of activities          with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

In applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) in Camacho further underscored that regulation of activities, within the context of the rating criteria, consists of the avoidance of strenuous occupational and recreational activities (as defined within the criteria for a 100 percent rating itself).  Id. at 363.

The Board finds the claim for increase for diabetes mellitus in and of itself must be denied, as the evidence does not demonstrate that the criteria for the next higher evaluation are met.  The provisions of Diagnostic Code 7913 set forth that a 40 percent evaluation is warranted where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The Veteran's requirement of insulin usage and following a restricted diet are confirmed through the VA examination history and outpatient treatment records, but not the remaining critical requirement of regulation of activities.  Rather, the Veteran has consistently been found not to have such restriction upon activities.  Whereas upon the most recent VA examination of July 2013 the Veteran did not require regulation of activities, and the claims file apparently was not reviewed in conjunction with the examination, no resultant detrimental impact can be ascertained.  This stated finding presumably reflects a true and accurate depiction of the Veteran's symptomatology, and more significantly, there is simply nowhere within the objective record that the Veteran is shown to require regulation of activities, such as it would reasonably be expected to impact on the July 2013 evaluation had the claims file been available.  To the extent moreover that in his July 2006 Substantive Appeal the Veteran contented he had regulation of activities, this is directly contravened by VA examination results from just a few months earlier in February 2006, and in any event, medical evidence is necessary to demonstrate this component of the rating criteria.  See again, Camacho, 21 Vet. App. at 364.  It is also observed that the Veteran does not manifest the components of any still higher evaluation under Diagnostic Code 7913, such as to meet the criteria for a 60 percent rating, having episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, the claim for increased rating for the underlying diabetes mellitus is denied.

Peripheral Neuropathy

The Board sees fit to award separate evaluations for compensable disability involving peripheral neuropathy of the bilateral upper and lower extremities.  In so doing, the Board resolves all reasonable doubt in the Veteran's favor that he indeed experiences a continuing peripheral neuropathy, given that the July 2013 VA examination contained conflicting findings on the matter -- at one point identifying neuropathy as a definitive complication of diabetes mellitus, and then on a separate peripheral neuropathy evaluation identifying several neurological symptoms but ultimately concluding that there were no findings to suggest a neuropathy involving the upper or lower limbs.  Despite the inconclusiveness of this examination, the Board points out the established medical history of peripheral neuropathy in the medical record, as well as the grant already of service connection for this condition (even if rated as noncompensable up to this point).  Therefore, the Board presumes the Veteran does have peripheral neuropathy.  See 38 C.F.R. § 4.3.        

Turning to its evaluation, under the VA rating schedule, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 . 

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 .

The provisions of 38 C.F.R. § 4.124a , Diagnostic Code 8510 apply to the evaluation of the upper radicular group.  Under that diagnostic code, complete paralysis of the nerve is defined as where all shoulder and elbow movements are lost or severely affected, and hand and wrist movements are not affected.  Complete paralysis of the nerve warrants a 70 percent rating where involving a major extremity, and a 60 percent rating for a minor extremity.  Severe incomplete paralysis warrants a 50 percent rating for a major extremity, and 40 percent rating for a minor extremity.  Moderate incomplete paralysis corresponds to a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  Mild incomplete paralysis warrants a 20 percent rating in either extremity.

Peripheral neuropathy of the right and left lower extremities should be evaluated              in accordance with 38 C.F.R. § 4.124a , Diagnostic Code 8520, for impairment to the sciatic nerve.  Under that diagnostic code, a maximum 80 percent evaluation is assignable for complete paralysis to this nerve group, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of  the knee is weakened or (very rarely) lost.  Further evaluations may be assigned          for incomplete paralysis of this nerve group, when severe in degree, with marked muscular atrophy, warranting a 60 percent rating; moderately severe, warranting a 40 percent rating; moderate, a 20 percent rating; and mild, a 10 percent rating.

Applying this criteria, the Board finds mild involvement of peripheral neuropathy, sufficient to establish separate 20 percent ratings for each of the upper extremities, and separate 10 percent ratings for each of the lower extremities.  Objective findings on the July 2013 VA examination, the most detailed inquiry available, indicate no constant pain anywhere due to peripheral neuropathy; intermittent pain (usually dull) of moderate nature to the lower extremities, with none to the upper extremities; paresthesias and/or dysthesias of moderate nature to the upper and lower extremities; and numbness of a mild nature to the upper and lower extremities.  Strength was normal (5/5) at all areas measured.  Reflexes were present.  Light touch/monofilament testing results were all normal, as were position sense, vibration sensation, and cold sensation.  There was no muscle atrophy or tropic changes to the skin.  Given the sensory findings across the spectrum (from none up to moderate), but lack of any muscle, loss of strength, reflex, or skin findings, the Board concludes that the best approximation of disability is that of mild peripheral neuropathy.  

It follows that separate 20 percent ratings are assigned for peripheral neuropathy of the upper extremities, along with separate 10 percent ratings involving the lower extremities, since the November 1, 2005 filing of a claim for increase.      

Conclusion

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R.                     § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected diabetes mellitus with attendant peripheral neuropathy is inadequate, as there is nothing manifested outside the scope of the rating criteria.  The provisions of Diagnostic Code 7913 account for treatment modalities for diabetes mellitus, as well as impact on daily life activities, and here, these provisions fairly cover the scope of the Veteran's symptoms.  To the extent  he has associated peripheral neuropathy (not expressly contemplated under   Diagnostic Code 7913 where compensable), the Board has awarded separate disability ratings.  Likewise, the evaluation of peripheral neuropathy has properly taken into account all pertinent sensory, muscular, and other neurological pathology.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

The Board denies an increase for diabetes mellitus, but awards separate compensation for peripheral neuropathy, and finds the benefit-of-the-doubt doctrine applies herein to the extent indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A higher rating than 20 percent for diabetes mellitus is denied.

A separate 20 percent rating for peripheral neuropathy to the right upper extremity is granted, effective November 1, 2005, subject to the law and regulations governing the payment of VA compensation benefits.  

A separate 20 percent rating for peripheral neuropathy to the left upper extremity              is granted, effective November 1, 2005, subject to the law and regulations governing the payment of VA compensation benefits.  

A separate 10 percent rating for peripheral neuropathy to the right lower extremity is granted, effective November 1, 2005, subject to the law and regulations governing the payment of VA compensation benefits.  

A separate 10 percent rating for peripheral neuropathy to the left lower extremity         is granted, effective November 1, 2005, subject to the law and regulations governing the payment of VA compensation benefits.  

REMAND

The re-examination for residuals of non-Hodgkin's lymphoma should occur to properly consider the Veteran's comprehensive assertions of health problems following a course of chemotherapy several years ago, to include review of existing clinical history referenced in the claims file that elucidates his ongoing complaints.  

The July 2013 VA examiner with regard to the TDIU claim also deferred providing an opinion on the Veteran's employability pending review of the contents of his  claims file, and no opinion has yet been forthcoming, requiring another review.  

Accordingly, these claims are REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2013. 

2. Thereafter, schedule the Veteran for a VA examination with a qualified physician with regard to his claimed residuals of non-Hodgkin's lymphoma.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should identify all current disorders that the Veteran manifests as a continuing residual of his service-connected non-Hodgkin's lymphoma.  Following this, the examiner must indicate whether any diagnosed disorder at least as likely as not (50 percent or greater probability) is the direct causal result of non-Hodgkin's lymphoma, or was otherwise chronically aggravated by the same condition.  In so doing, the examiner should expressly take into consideration the Veteran's repeated assertions that as a consequence of chemotherapy for non-Hodgkin's lymphoma he continues to experience residual pain, weakness, insomnia, and other ongoing symptomatology.  Please also expressly opine as to whether the condition of voiding dysfunction in any manner has an etiological relationship to the prior course of chemotherapy, in view of the assertions of the Veteran on examination in July 2013 that this was the case.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA general medical examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is then requested to offer an opinion with regard to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to one or more service-connected disabilities.  In offering this opinion the examiner must consider the degree of interference with ordinary activities, including capacity for employment caused solely by the Veteran's service-connected disabilities,      as distinguished from any nonservice-connected physical or psychiatric condition.  The examiner must also comment upon whether the Veteran is equally precluded from sedentary and more physically strenuous occupations.  Please further indicate review of the contents of the Veteran's Vocational Rehabilitation file (contents located on the right hand flap of the claims file volume marked "Chapter 31"), including the administrative determination that he was not eligible to continue in a rehabilitation program.  The examiner should include in the examination report the rationale for any opinion expressed.

4. Next, review the claims file to ensure that the foregoing requested development has been completed.           In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Finally, readjudicate the Veteran's claims for increased rating for non-Hodgkin's lymphoma and a TDIU.  If any claim is not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


